     Case 4:17-cv-00180-LCB-JEO Document 128 Filed 06/21/19 Page 1 of 2            FILED
                                                                          2019 Jun-21 PM 03:39
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION


JOHN THOMAS MILLER,                )
                                   )
            Plaintiff,             )
                                   )
v.                                 )    Case No. 4:17-cv-00180-LCB-JEO
                                   )
JEFFERSON DUNN, et al.,            )
                                   )
            Defendants.            )

MICHAEL STANLEY TOWNSEL,           )
                                   )
            Plaintiff,             )
                                   )
v.                                 )    Case No. 4:17-cv-00516-LCB-JEO
                                   )
JEFFERSON DUNN, et al.,            )
                                   )
            Defendants.            )

WILLIAM CASEY,                     )
                                   )
            Plaintiff,             )
                                   )
v.                                 )    Case No. 4:17-cv-00563-JEO
                                   )
KIM THOMAS, et al.,                )
                                   )
            Defendants.            )

ANTHONY ZELLER,                    )
                                   )
            Plaintiff,             )
                                   )
v.                                 )    Case No. 4:17-cv-00564-KOB-JEO
                                   )
KIM THOMAS, et al.,                )
                                   )
            Defendants.            )
     Case 4:17-cv-00180-LCB-JEO Document 128 Filed 06/21/19 Page 2 of 2



MICHAEL MCGREGOR,                      )
                                       )
              Plaintiff,               )
                                       )
v.                                     )     Case No. 4:17-cv-00593-LCB-JEO
                                       )
JEFFERSON DUNN, et al.,                )
                                       )
              Defendants.              )

                                     ORDER

        These matters are set for a telephone status conference on Wednesday, June

26, 2019, at 4:00 p.m. The parties are to use call-in number 888-808-6929 and

passcode 5917763. The court anticipates discussing a plan for disposition of

Plaintiffs’ Joint Motion to Compel Production of Certain Defendants’ Emails (Doc.

97 in 4:17-cv-180-LCB-JEO; Doc. 71 in 4:17-cv-516-LCB-JEO; Doc. 43 in 4:17-

cv-563-JEO; Doc. 52 in 4:17-cv-564-KOB-JEO; and Doc. 82 in 4:17-cv-593-LCB-

JEO) and Plaintiffs’ Joint Motion to Extend Deadlines (Doc. 92 in 4:17-cv-180-

LCB-JEO; Doc. 74 in 4:17-cv-516-LCB-JEO; and Doc. 77 in 4:17-cv-593-LCB-

JEO).

        DONE and ORDERED, this the 21st day of June, 2019.


                                ___________________________
                                JOHN E. OTT
                                Chief United States Magistrate Judge
